Citation Nr: 0413920	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The appellant had a period of verified active duty for 
training (ACDUTRA) from March 1971 to October 1971.  He also 
had four months and 16 days of prior reserve service. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which found that no new and material 
evidence had been submitted to re-open the appellant's claim 
seeking entitlement to service connection for a back 
condition.

In April 1973, the Board denied the appellant's claim seeking 
service connection for a back disorder.  In April 2001, the 
Board found that new and material evidence had been presented 
to re-open the appellant's claim seeking entitlement to 
service connection for a back disability.  In April 2001, the 
case was remanded to the RO for further development.
   

FINDINGS OF FACT

1.  The evidence of record shows that the appellant had a low 
back disability, manifested by spondylolisthesis at L5-S1, 
prior to his entry into active duty for training (ACDUTRA), 
and the appellant's low back disability increased in severity 
beyond the natural progression of the disability during his 
ACDUTRA.

2.  The appellant currently has a low back disability, 
manifested by early degenerative joint disease of the lumbar 
spine. 






CONCLUSION OF LAW

The grant of service connection for a low back disability is 
warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to his DD-214, the appellant had a period of 
ACDUTRA from March 1971 to October 1971.  The appellant's 
October 1970 enlistment examination indicated a clinically 
normal spine, other musculoskeletal.  His report of medical 
history at the time indicated that he had had some kind of 
back trouble.  

According to an April 1971 service treatment report, the 
appellant reported having a five year history of back 
problems.  He reported that he re-injured his back in April 
1970.  The April 1971 medical record noted that a doctor from 
Lynchburg, Virginia had indicated that the appellant had 
spondylolisthesis at L5-S1.  The appellant had worn a 
lumbosacral corset and complained of back pain.  Examination 
revealed full range of motion and the appellant was without 
spasm.

An April 1971 orthopedic clinic report indicated that the 
appellant injured his low back in an April 1970 automobile 
accident.  Since that time, the appellant had complained of 
low back pain with activity which was relieved by rest.  
There was no paresthesia, weakness, or sphincter complaints.  
The report indicated that the appellant had been treated in 
the past with a corset for his back, and with pain 
medications and shots.  The clinical report indicated that a 
note from Dr. G.F. of Lynchburg, Virginia stated a diagnosis 
of spondylolisthesis at L5-S1.  Upon examination, the 
impression was chronic low back pain, etiology unknown.  X-
rays taken of the appellant's lumbosacral spine were 
negative.



The appellant's October 1971 separation examination indicated 
a clinically normal spine, other musculoskeletal.  His report 
of medical history at the time indicated that he had never 
had recurrent back pain.  

In April 1972, the appellant filed a claim seeking service 
connection for a back disability.  

In April 1972, the appellant was examined by Dr. D.B.  
Physical findings included mild pain on motion of the 
lumbosacral spine, and decreased range of motion.  The 
appellant complained of pain radiating into both legs and 
weakness in both legs.  The complete diagnosis was 
lumbosacral strain, with possible herniated lumbar disc.

In May 1972, the appellant received a VA examination.  He 
complained of constant pain in the lower back.  On occasion, 
the appellant had numbness down the entire right lower leg 
and foot.  He experienced stiffness of the spine after 
prolonged bending.  Leg pain was more intense at the end of 
an eight hour work day.  In the medical history section of 
the exam report, the appellant stated that in April 1970 
(prior to his entry into the Army Reserves), he was struck by 
a car while driving his automobile.  Within 24 hours, his 
back was considerably painful and stiff.  Following treatment 
and medication, the appellant was provided a back brace.  He 
was subsequently called to active duty in 1971 and underwent 
basic training.  During service, he had considerable 
discomfort with his back.  He received injections and oral 
pain medication for his back on several occasions.  
Examination of the spine revealed moderately straightened 
lumbar curve.  There was a moderate amount of muscle spasm of 
the lumbar paravertebral muscles.  There was no limitation of 
motion laterally or hyperextension, or twisting of the body.  
The appellant complained of pain in the lumbosacral area.  
The diagnosis was chronic lower back sprain with root 
syndrome.

In April 1973, the Board denied the appellant entitlement to 
service connection for a back disability.

In August 1997, the appellant requested re-opening his claim 
for service connection for a low back disability.

In a letter dated August 1997, Dr. R.S. stated that he 
reviewed the "summary of evidence" military records and the 
"summary of evidence considered and adjudication actions" 
evidence.  The physician stated that he initially saw the 
appellant in November 1996.  At that time, he complained of 
severe dull low back pains with sharp exacerbations 
bilaterally over the buttocks and into the groin, worse on 
the left.  X-ray evidence revealed no apparent disc 
deterioration throughout the lumbar spine and no signs of 
osteophytic changes in the lumbar facet joints.  Dr. R.S. 
believed that the appellant's lumbar spinal condition could 
possibly have been aggravated by the military basic training 
in 1971, however, it would be unusual for a chronic condition 
not to have developed with deterioration of the disc and 
joints over the 25 plus years.

Private physician Dr. G.F. submitted a letter dated October 
1997.  He indicated that he practiced orthopedic surgery 
between 1965 and 1969 in Lynchburg, Virginia.  It was during 
this time that he treated the appellant for a low back 
condition.  Dr. G.F. stated that the appellant's condition at 
that time was diagnosed both by X-ray and clinically was 
spondylolisthesis.  The physician advised the appellant to 
pursue a vocation that did not involve physical strain on his 
low back.  The appellant was in high school at the time he 
was cared for by Dr. G.F.  The physician noted that 
spondylolisthesis should have disqualified the appellant from 
service.  Upon review of his medical records, Dr. G.F. stated 
that, within a reasonable degree of medical certainty, the 
appellant's present back condition was aggravated by the 
physical activities required by military service.  Dr. G.F. 
stated that his opinion was based on "A.  Diagnosis made as 
a teenager.  B.  Accepted into military service with a 
disqualifying back condition.  C.  Medical records indicative 
of worsening signs to include spasm.  D.  Medical records 
confirm previous diagnosis made of spondylolisthesis L5-S1."



In September 1997, Dr. L.Mc. submitted a letter that stated 
he had no real information regarding the appellant's previous 
history.  The physician located an old folder dated from 
January 12, 1984, through November 1, 1991.  Review of the 
entire file revealed no reference to a previous injury 
related to the appellant's service duties.  Dr. L.Mc. stated 
that he was sure that the appellant had a chronic lower back 
problem but he had no records of when the first episode might 
have occurred.

In a letter dated March 1998, Dr. G.F. reiterated that he had 
treated the appellant for a low back condition and rendered 
an opinion that he should not have engaged in strenuous 
physical activity, let alone basic military training.  Dr. 
G.F. stated that he reviewed the appellant's service medical 
records, which documented that his physical activities 
greatly aggravated his medical condition.

Treatment records from Dr. D.M. dated April 2000 indicated 
that the appellant had complained of neck and lower back pain 
since January 2000.  The examiner stated that this was an 
ongoing problem, which was intermittent but getting worse.  

In February 2003, the appellant received a VA examination.  
The examiner reviewed the C-file in its entirety prior to 
seeing the appellant.  The appellant complained of pain in 
the lower back around the belt line.  The pain moved across 
both hips and down both legs, more on the right than the left 
though.  The pain was a dull chronic ache, with intensity of 
8 on a 10 scale.  The appellant currently was taking Advil 
for his pain, and currently seeing a chiropractor on an 
ongoing basis.  Long trips caused flare-ups.  The appellant 
had to stop the car every hour and get out of the car.  He 
had problems walking beyond a mile.  He denied dizziness.  He 
denied numbness, but complained of tingling into the right 
leg.  He needed a brace for his back.  

Upon examination, the appellant's gait was normal, and his 
spine showed no fixed deformity.  He had normal muscle mass 
and strength bilaterally.  The lumbar spine was tender to 
palpation from L1 through S5.  He experienced pain after just 
starting range of motion, until the range of motion stopped.  
He had a decreased sensation to pinprick on the right 
medially and anterior aspect of the leg.  The clinical 
impression was early degenerative changes involving all the 
levels of the lumbar spine.  The diagnosis was early 
degenerative joint disease of the lumbar spine.  

The examiner stated that the appellant had a back disorder.  
According to the medical records, the onset of the back 
disorder was 1970 from an auto accident, and that it pre-
existed his induction into service.  The examiner stated that 
the appellant's back pain increased in severity during the 
appellant's training.  Review of the appellant's file showed 
that he was treated in April 1971 and complained of back 
pain, and treated in May 1971 for low back pain.  When asked 
whether the increase in severity was beyond the natural 
progress, the examiner stated that if the appellant had not 
been exposed to strenuous physical activity, like boot camp, 
it was more likely than not, that he would have not 
experienced muscle spasms and pain as was experienced during 
boot camp.  The examiner stated that it would be pure 
speculation to state that his back spasms and pain that 
occurred during boot camp was a direct cause of his current 
back condition, because it would be very unusual that a 
chronic condition would not have developed with deterioration 
of the disc and joints over time from the original back 
problem.

According to an addendum dated April 2003, the same examiner 
from the February 2003 VA examination was asked whether the 
appellant's back was permanently aggravated by military 
service beyond its normal progression.  The examiner stated 
that the appellant had mild arthritis of his lumbar spine.  
The examiner further stated that the appellant's back 
condition that was diagnosed prior to military service in its 
normal progression would develop deterioration of the discs 
over time.  This would be in spite of having ever been in the 
military.

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The appellant was not provided 
with the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in May 2003.  

In January 2003, the RO sent the appellant a letter providing 
the notices required under VCAA.  In the letter of January 
2003, the RO explained the information and evidence needed to 
substantiate his claim of service connection for a back 
disability, with specific references to the need to provide 
medical reports showing an injury in service that began or 
was made worse during service and showing a relationship 
between his current disability and an injury or event in 
service.  The letter also explained what portion of the 
evidence and information would be obtained by VA, noting, for 
example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of January 2003 explained that the claimant needed to provide 
VA with such information as signed and returned release of 
information forms for particular medical information, as well 
as the names and addresses of any other health care providers 
who had treated the appellant.  Finally, the claimant was 
asked to tell VA about any medical information or evidence he 
wanted VA to try to get for him.  Thus, the letter of January 
2003, as well as several other documents sent to the claimant 
during the course of the development of the claim, provided 
notices as required under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in January 2003, or over five 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than five months after January 2003, and the appellant 
participated in that development.  In the 5 months following 
January 2003, several important items of evidence were added 
to the record, including a VA examination report in February 
2003, the addendum to the February 2003 VA exam report 
(received in April 2003), and private medical records from 
Dr. R.S. in May 2003.  In May 2003, the RO reviewed this 
evidence (as well as all of the evidence of record), re-
adjudicated the claim, and sent the claimant a supplemental 
statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Service connection for a low back disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2003).
The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304 (b) (2003).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306. (2003).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  
 
Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  INACDUTRA generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State. 38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2002).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The question that must be answered is whether the appellant's 
low back disability, which existed prior to entering service, 
increased in severity during service and, if so, was the 
increase beyond the natural progression of the disability 
during service.  

In this case, the evidence of record shows that the appellant 
had a low back disability prior to entering service.  
Although his October 1970 enlistment examination indicated a 
clinically normal spine, the appellant's report of medical 
history at the time indicated that he had or presently had 
some kind of back trouble.    
Service treatment records corroborate the conclusion that the 
appellant had a preexisting back disorder.  An April 1971 
service treatment record indicated that the appellant 
reported having a five year history of back problems, that he 
re-injured his back in April 1970, and that a doctor from 
Lynchburg, Virginia had indicated that the appellant had 
spondylolisthesis at L5-S1.  

Furthermore, the evidence of record demonstrates that the 
appellant's low back disability increased in severity during 
service.  During ACDUTRA in April 1971, service treatment 
records show that the appellant complained of pain in his 
back.  Service medical records from late April 1971 indicated 
complaints of lower back pain with activity, with pain 
relieved by resting.  The impression noted was chronic low 
back pain, etiology unknown.  

The conclusion that the appellant's low back disability 
increased in severity in service is supported by the medical 
opinions of record.  Private physician Dr. G.F., who treated 
the appellant for his low back disability between 1965 and 
1969 prior to service, diagnosed the veteran with 
spondylolisthesis prior to service.  After reviewing the 
appellant's medical records, Dr. G.F. stated that the 
appellant's back condition was aggravated by the physical 
activities required by military service.  Furthermore, at the 
appellant's February 2003 VA examination, the examiner 
clearly stated that the appellant's back pain increased in 
severity during his training in service.  The examiner's 
conclusion was based on his review of the service medical 
records and the appellant's complaints of back pain during 
service.   

Last, the evidence shows that the  increase in severity of 
the appellant's low back disability was beyond the natural 
progress of the disability.  As referenced above, private 
physician Dr. G.F. stated in October 1997 that the 
appellant's back condition was aggravated by the physical 
activities required by military service.  The Board finds Dr. 
G.F.'s opinion persuasive for several reasons.  One, he had 
treated the appellant for a long period of time.  When the 
appellant was in high school, Dr. G.F. treated him, and was 
aware of both his low back disability and the health risks to 
his low back if physically strained.  Two, Dr. G.F.'s October 
1997 opinion is well-reasoned, well-informed and based on 
review of the appellant's medical records.  He explained that 
he based his opinion of the appellant's increase in severity 
beyond the natural progress on four factors - that diagnosis 
was made as a teenager, that the appellant was accepted into 
service with a disqualifying back condition, that medical 
records indicated worsening signs to include spasm, and 
medical records confirm the previous diagnosis of 
spondylolisthesis L5-S1.  

By contrast, the Board finds that the February 2003 VA exam 
report and April 2003 addendum to that report are less 
persuasive than Dr. G.F.'s opinion.  According to the April 
2003 addendum, in answering the question "was the 
[appellant's] back permanently aggravated by military service 
beyond its normal progression," the examiner stated that the 
appellant had mild arthritis of his lumbar spine, and that 
his back condition that was diagnosed prior to military 
service in its normal progression would develop deterioration 
of the discs over time.  This would be in spite of having 
ever been in the military.  

It appears from these comments that the VA examiner does not 
believe that the increase in severity of the appellant's low 
back disability was beyond the natural progress of the 
disability.  However, this response to the question posed 
above is ambiguous.  It is not clear if the examiner is 
saying that there was no increase in severity beyond the 
natural progress of the appellant's disability.  The opinion 
is equivocal and, therefore, is not as persuasive an opinion 
in comparison to Dr. G.F.'s opinion.  Also, the VA examiner's 
opinion is less persuasive because he examined the veteran 
for a very short duration of time, in comparison to Dr. G.F., 
who had treated the appellant since high school and observed 
the course of his chronic back disability for about 30 years, 
up to 1998.

Under these circumstances, reasonable doubt must be resolved 
in the appellant's favor.  Therefore, the Board finds that 
the medical evidence weighs in favor of granting the 
appellant's claim.  There is at least an approximate balance 
as to the positive and negative evidence of record.  
Accordingly, pursuant to 38 C.F.R. § 3.102, the benefit of 
the doubt is granted to the appellant, and his service 
connection claim for a low back disability is granted.


ORDER

Service connection for a low back disability is granted.



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



